Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 is allowable because none of the cited references either alone or in combination disclose a controller configured to respond to a sensed exhaust oxygen concentration by changing a fuel injection timing to maintain particulate matter (PM) within a range, and then adjusting an exhaust gas recirculation (EGR) amount based on a NOx sensor output and based on the change in fuel injection timing.  Further, independent claim 7 is allowable because none of the cited references either alone or in combination disclose a system, comprising an exhaust oxygen sensor positioned in an exhaust system coupled to an engine; and a controller storing instructions in non-transitory memory executable to adjust fuel injection timing responsive to an exhaust oxygen concentration measured by the exhaust oxygen sensor being below a reference exhaust oxygen concentration, while also adjusting an intake oxygen fraction in an intake system coupled to the engine.
A relevant reference uncovered during examination is Norimoto et al. (U.S. Patent Application Publication No. US 2007/0175445 A1).  Norimoto detecting an exhaust gas oxygen concentration with a sensor, determining a difference between a target exhaust gas oxygen concentration and the sensed exhaust gas oxygen concentration, and changing a fuel injection timing based on the difference between the target exhaust gas oxygen concentration and the sensed exhaust gas oxygen concentration 
However, Norimoto does not disclose adjusting the EGR amount based on a NOX sensor output and based on the change in the fuel injection.  Nor does Norimoto disclose adjusting the fuel injection timing responsive to the measured exhaust gas oxygen concentration being below the target exhaust gas oxygen concentration while adjusting the intake oxygen fraction in the intake system.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON D SHANSKE/Primary Examiner, Art Unit 3746